                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

SPENCER C.,                                :
              Plaintiff,                   :
                                           :
       v.                                  :         C.A. No. 17-536PAS
                                           :
NANCY A. BERRYHILL,                        :
Acting Commissioner of the Social Security :
Administration,                            :
              Defendant.                   :

                                            ORDER

       After due consideration of the parties’ arguments and review of the entirety of the

Administrative Record, for the reasons stated at the hearing held on October 5, 2018, Plaintiff’s

Motion to Reverse the Decision of the Commissioner (ECF No. 9) is GRANTED; and

Defendant’s Motion for an Order Affirming the Decision of the Commissioner (ECF No. 12) is

DENIED. On remand, the administrative law judge (“ALJ”) shall comply with the requirement

in HALLEX I-2-6-56, 1993 WL 643035, to “ensure that the administrative record is fully and

fairly developed,” including by determining whether the treating source opinion from Dr.

Andriotis is complete, and, if not, to procure the missing pages, as well as by determining

whether relevant medical records are available from Bradley Hospital or any other treating

source. Once the record is fully and fairly developed, the ALJ may, but is not required to

conduct a hearing and to receive evidence from a medical expert.

       Therefore, the Clerk shall enter Final Judgment in favor of Plaintiff, reversing the

Commissioner’s decision pursuant to sentence four of 42 U.S.C. § 405(g) and remanding this

matter for further administrative proceedings consistent with the Court’s ruling.

So ordered.
ENTER:

/s/ Patricia A. Sullivan
PATRICIA A. SULLIVAN
United States Magistrate Judge
October 5, 2018




                                 2
